DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowance 
Claims 1-20 are allowed over the prior art of record. 
Reasons for Allowance	 
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-11,13-20, the primary reason for allowance is the inclusion of particularly the limitation of a recording method including ejecting colored ink compositions that include a cyan ink composition, a magenta ink composition, a yellow ink composition, and a special color ink composition with a hue angle that is different from hue angles of the respective ink compositions; performing scanning a plurality of times, and a maximum distance of scanning performed once in the causing of the ink compositions to adhere is equal to or greater than 50 cm. It is these limitations, in combination with the rest of the limitations as claimed, that have not been taught, found or suggested by prior art of record. 
Regarding claim 12, the primary reason for allowance is the inclusion of particularly the limitation of a recording method including ejecting colored ink compositions that include a cyan ink composition, a magenta ink composition, a yellow ink composition, and a special color ink composition with a hue angle that is different from hue angles of the respective ink compositions; performing scanning a plurality of times, and a difference in surface temperatures of the recording medium during printing . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615.  The examiner can normally be reached on General Schedule 9:00 am- 5:00 pm, IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HENOK D LEGESSE/Primary Examiner, Art Unit 2853